GRIER, Circuit Justice,
instructed the jury the question was one of fact. Such a change in the assessment after a return and an assessment accordingly, without notice to or knowledge by the owner of the change, whether this was through the fraud or folly of the assessors, and it mattered not which, vitiated the sale as against the owner who had been misled, and endeavored to pay his taxes but failed to discover them on the list, after having complied with the requisition of the law and given the officers of the commonwealth full information to enable them to tax the land properly.
The jury found for the defendants.